Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered May 9, 1994, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and impos*587ing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his arrest was supported by probable cause and those branches of his omnibus motion which were to suppress identification testimony and physical evidence were properly denied (see, People v Pate, 182 AD2d 717).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Santucci and Altman, JJ., concur.